DETAILED ACTION
In view of the appeal brief filed on 7/26/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, Applicant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then Applicant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/Amjad Abraham/            Supervisory Patent Examiner, Art Unit 1663                                                                                                                                                                                            
                                                                                                                                                                                                        
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and examined.
The rejection of claims 1-20 under 35 U.S.C. 112(a) Written Description is withdrawn.

Claim Rejections - 35 USC § 112
Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claimed invention is not supported by an enabling disclosure taking into account the Wands factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
	The claims are broadly drawn to a method for generating (i.e. regenerating) mutant Cannabis plants by means of separation of cannabis plant cells by pectinase digestion of plant parts followed by EMS mutagenesis of isolated cannabis plant cells, further comprising collecting said cannabis cells and culturing said cells on plates thereby inducing calli and subsequent shoot and root formation from said collected cells; wherein the plants regenerated are selected for improvements in at least one characteristic comprising at least one of cannabinoid composition, plant size, branching, water stress tolerance, salinity tolerance, temperature tolerance or flowering time.
	Applicant teaches a method for modifying a cannabis plant by analyzing and selecting for a growth characteristic and a cannabinoid characteristic (following exposure of pelleted cannabis suspension cells incubating on callus inducing media to a stress condition) and further selecting for a water response, a temperature resistance, a salinity tolerance, and a flowering time, or a growth characteristic of a height threshold; wherein the cannabis characteristic is a desired level of CBD, THC or a ratio of CBD to THC; and further exposing clones of selected plants to one or more of a water, salinity, temperature, oxygen, or carbon dioxide stress a selecting clones for propagation with respect to response to stress.
Applicant does not teach any cannabis plants regenerated from cannabis suspension cells cultured on a callus inducing medium and a second root and shoot inducing medium. 
The state-of-the-art is such that one of skill in the art cannot predictably produce modified cannabis plants by regeneration of whole plants following cellular suspension and tissue culture when there are no known protocols demonstrating successful shoot regeneration from callus generated from plated cannabis cell suspension cultures or from a single cannabis cell. This is made evident by Hussein, S., (2014) (Thesis: Cannabinoids production in Cannabis sativa L.: An in vitro approach; Technical University of Dortmund, 138 pages) where a survey of the many attempts to regenerate a whole cannabis plant were unsuccessful (see page 26 lines 10-28 below). 
“Despite considerable progress in the field of plant biotechnology, the efficient method of C. sativa regeneration is still lacking. First reports on de novo organogensis of C. sativa were published in early 1980s (Fisse et al., 1981). Subsequent studies started emerging only after nearly two decades; these dealt with the generation of micropropagation-derived calli from different Cannabis genotypes and explant sources, including roots (Ranalli and Mandolino, 1999), stems (Mandolino and Ranalli, 1999a; Wielgus et al., 2008), internodes and axillary buds as well as petioles (Slusarkiewicz-Jarzina et al., 2005), cotyledons (Wielgus et al., 2008), and young leaves (Lata et al., 2010). Alternatively, the use of meristematic calli for micropropagation was investigated (Te-chato and Lim, 1999 and 2000), resulting in the attainment of genetic stability of elite germplasm. Lata et al. (2010) demonstrated that in vitro rooting of C. sativa was extremely difficult and the response to shoot elongation efforts, poor (2-3 cm). The highest proportion of root differentiation (95 %) was observed by the authors within ten days on half-strength MS medium supplemented with 2.5 μM indole-3-butyric acid (IBA). Concurrently, Wang et al. (2009) reported that the proliferated hemp buds were successfully rooted on MS medium supplemented with 0.1 mg/l IBA and 0.05 mg/l NAA, resulting in 85 % rate of plantlet rooting. However, to our knowledge, Cannabis regeneration through direct or indirect somatic embryogenesis has not been reported.”

Further unpredictability is remarked upon in Adhikari (Adhikari, D. et al. Frontiers in Plant Science; published 03 March 2021, Vol. 12, article 627240, pp. 1-22.) where it is noted that in vitro regeneration of a cannabis plant from a single cell is still a challenge (see page 4 left column lines 12-17 and page 10 figure 4). Moreover, Adhikari like Hussein, provides a picture of the level of the art in cannabis propagation that strongly suggests that the relative success of tissue culture techniques vary with genotype and explant source and that methodology for many elite cannabis strains are still rudimentary (see Abstract lines 9-13).
Given the lack of guidance in the instant specification with respect to working examples of the invention and the lack of teaching in the prior art for regenerating a whole cannabis plant derived from suspension cells; and given the breadth of the claims drawn to any cannabis variety and any modified growth characteristic and cannabinoid characteristic; the lack of guidance and working examples in the specification; the unpredictability in the art; and the state-of-the-art as discussed above, undue trial and error experimentation would be required for one of ordinary skill in the art to test a multitude of plant tissue culture formulas to induce whole plant regeneration from cannabis callus regenerated from cannabis cell suspension culture derived from explants having undergone pectinase digestion; and thus the invention is not enabled throughout the broad scope of the claims.

Response to Arguments
Applicant asserts that the Examiner has not identified any steps in the instantly claimed method that would require undue experimentation.  This is not found persuasive because it was stated clearly in the previous office action and above that the regeneration of a whole plant is not enabled because it is a method step that would require undue trial and error experimentation. 

All claims are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL KALLIS whose telephone number is (571)272-0798. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL KALLIS/            Primary Examiner, Art Unit 1663        

/Amjad Abraham/            Supervisory Patent Examiner, Art Unit 1663